United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-3016
                                     ___________

Fen Hao Chen,                              *
                                           *
             Petitioner,                   *
                                           *   Petition for Review of
      v.                                   *   an Order of the Board
                                           *   of Immigration Appeals.
Eric H. Holder, Jr.,1                      *
Attorney General,                          *   [UNPUBLISHED]
                                           *
             Respondent.
                                     ___________

                              Submitted: March 6, 2009
                                  Filed: March 16, 2009
                                  ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Chinese citizen Fen Hao Chen petitions for review of an order of the Board of
Immigration Appeals (BIA) affirming an Immigration Judge’s (IJ’s) denial of his
application for asylum and withholding of removal.2 Having carefully reviewed the


      1
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General
Eric H. Holder, Jr., is automatically substituted for Michael B. Mukasey as
Respondent.
      2
        The IJ also denied relief under the Convention Against Torture, but we lack
jurisdiction to consider the denial of this relief because it was not first raised before
record, we deny the petition. See Khrystotodorov v. Mukasey, 551 F.3d 775, 781 (8th
Cir. 2008) (standard of review).

       The record supports the IJ’s adverse credibility finding, as she provided specific
cogent reasons for disbelieving Chen’s asylum-application and hearing claims as to
why he left China. See Cao v. Gonzales, 442 F.3d 657, 660-61 (8th Cir. 2006). We
also agree with the IJ that, even if Chen’s testimony were credible, he did not qualify
for asylum, see Yang v. U.S. Atty. Gen., 494 F.3d 1311, 1318-19 (11th Cir. 2007),
cert. denied, 128 S. Ct. 2466 (2008) (per curiam); and he thus did not meet the higher
standard required for withholding of removal, see Uli v. Mukasey, 533 F.3d 950, 958
(8th Cir. 2008). Accordingly, we deny Chen’s petition for review.
                         ______________________________




the BIA. See Eta-Ndu v. Gonzales, 411 F.3d 977, 986 n.4 (8th Cir. 2005).

                                          -2-